Citation Nr: 0008791	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-19 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1972 to July 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


REMAND

In an October 1998 VA Form 9, the veteran requested a Board 
hearing at a local office before a member, or members, of the 
Board.  He also indicated a desire for a video hearing.  The 
hearing was set but later rescheduled due to surgery.  The 
veteran was rescheduled for a video conference hearing in 
March 2000, which, according to the docket sheet, the veteran 
did not attend.  However, there is no statement associated 
with the claims file indicating that the veteran requested to 
have a video conference hearing in lieu of his right to the 
requested travel Board hearing.  The veteran's right to the 
requested travel Board hearing remains in effect.  38 C.F.R. 
§ 20.700.

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule the veteran, in 
accordance with the docket number of this 
case, for a hearing before a member of 
the Board at the RO.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the case.  The appellant need take no action until 
otherwise notified.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 3 -


